Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 04/16/2021. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 17232886, filed 04/16/2021 is a continuation in part of 15793347, filed 10/25/2017, which is a continuation of 14192645, filed 02/27/2014, now US Patent No. 9,841,463. Since the claims are not supported by the specification of parent case US Application No. 15793347, effective filing date of the current application is set as 04/16/2021.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 1  that does not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:
	Claim 1 includes limitations/elements that use generic placeholders, “module” or “interface” that are coupled with functional language, “obtains” or “displays”, respectively, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	The physical structure of “an acquisition module” is interpreted as an I/O adaptor 518 of a general computer (see specification [pg. 33 line 9-19, Fig. 7]). The physical structure of “a user interface” is interpreted as a display adaptor or user interface adaptor of a general computer (see drawings [pg. 33 line 21-27, Fig. 7 519 and 521]).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 10 recites:
“A method for predicting a value of an outcome associated with a driver of a vehicle, (11.A) said method comprising the steps of:
	(a) obtaining a plurality of input vectors for said vehicle at defined time intervals at a plurality of points in time, each input vector of said plurality of input vectors associated with each point in time of said plurality of points in time; (11.B)
(b) capturing said value of said outcome corresponding to said each input vector at said each point in time for said driver of said vehicle, said each input vector comprising a plurality of sensor data and a plurality of database data; (11.C)
(c) performing said predicting by using a processor and a statistical model, wherein:
	(i) said value comprises a function of corresponding input vectors and an associated weight vector, (ii) said weight vector is derived using said plurality of input vectors and associated values of said outcome at each point in time of said plurality of points in time, and represents an overall effect of each said input vector on said outcome, (iii) said value is predicted through a regression analysis of said value of said outcome associated with each said input vector, (11.D) and 
d) presenting results on a user interface corresponding to said value of said outcome. (11.E)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (11.B) and (11.D) are treated by the Examiner as belonging to mathematical concept grouping as the limitations/steps show mathematical relationship in mathematical notation (vectors in time series format, a function of input vector and weight vector for a values of an outcome, see spec. input vectors, variables, time series [pg. 7 line 13-19], statistical model is trained, a function between … variables and the corresponding energy levels [pg. 33 line 19-25])
while highlighted limitations/steps (11,C) are treated as a combination of Mental Process and Mathematical Concept grouping as the limitations/steps involve human judgement, observation or evaluation, and showing mathematical relationship between said value of said outcome and the said input vector .

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A system for predicting a value of an outcome associated with a driver of a vehicle”, “an acquisition module”, “at least one sensor that captures data”, “a processor”, “a user interface”;
In Claim 2: “at least one sensor to be one of a microphone and a camera”; 
In Claim 11: “A method for predicting a value of an outcome associated with a driver of a vehicle”, “obtaining a plurality of input vectors for said vehicle at defined time intervals at a plurality of points in time”, “by using a processor”, and “presenting results on a user interface corresponding to said value of said outcome”;
As per claim 1, the additional element in the preamble “A system for predicting a value of an outcome associated with a driver of a vehicle” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The acquisition module, a processor and a user interface are part of a general computer and they are not particular. The limitation “at least one sensor that captures data” is a standard data gathering step and it only adds insignificant extra solution to the judicial exception. The step can be even considered as a mental process step because the step can be done with the aid of pen and pencil. The sensor is recited as generic and broad. Thus, the sensor is not particular.
As per claim 2, the limitations/elements “a microphone or a camera” represent a sensor for speech or image data and they are not particular.
As per claim 11, the additional element in the preamble “A method for predicting a value of an outcome associated with a driver of a vehicle” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitation/step “obtaining a plurality of input vectors for said vehicle at defined time intervals at a plurality of points in time” represent a general data collection step in the art and only adds insignificant extra solution activity to the judicial exception. The limitation/step “by using a processor” represents a use of a general computer and only adds insignificant extra solution activity to the judicial exception. The limitation/step “presenting results on a user interface corresponding to said value of said outcome” represent a general result report step in the art and only adds insignificant extra solution to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real-world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/steps/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Calver, Petty and others under the list of prior art of record)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Calver (US 20200334762 A1) in view of Petty (US 20140222321 A1).
As per claim 1, Calver discloses
A system for predicting a value of an outcome associated with a driver of a vehicle, (apparatus, generate … safety indices that … include a driver score [abs], driver, risk predictions [0025], predictive of risk [0027]) said system comprising:
	 (a) an acquisition module that obtains a plurality of input vectors at defined time intervals at a plurality of points in time; (collect … time-series data [0027], a system that … collect data [0011, Fig. 1], communication module [120, Fig. 7 750])
	(b) at least one sensor that captures data associated with each input vector of said plurality of input vectors at each point in time for said vehicle, wherein each of said plurality of input vectors comprises a plurality of sensor data and a plurality of database data; (sensor data collection [0027], database [0037, Fig. 1 107], data source [Fig. 7 790])
	(c) a processor that predicts said value using a statistical model, (processor, generating safety index, estimated location, an enhanced estimated location [0009], risk prediction [0025-0027], rating model, creates a model to quantify the risk [0033], in-house risk models [0035], risk models, predictive [0052], statistical classification techniques, Markov models [0082], predictive models [0089, 0093], risk index, collision index, likelihood of collision [0096])
(d) a user interface that displays results corresponding to said value of said outcome.  (displaying scoring indices [0061], user interface, display, touch screen [0149, 0156], consequence of such execution, displayed [0152])

However, Calver is silent regarding wherein: (i) said value comprises a function of corresponding input vectors and an associated weight vector, (ii) said weight vector is derived using said plurality of input vectors and associated values of said outcome at each point in time of said plurality of points in time, and represents an overall effect of each said input vector on said value, (iii) said value is predicted through a regression analysis of said value associated with said each input vector.

Petty discloses a processor that predicts an output value using a statistical model, (predictive model [0004, 0006], predictive modeling [0005], estimation modeling, [0007], produce a statistically optimal estimate [0020], estimated by statistical regression [0042]) 
wherein: (i) output value comprises a function of corresponding input data and an associated weights, (input data is weighted and modeled with data processing modules configured to integrate known and predicted information to produce accurate routing information [abs], modulate link weights based on predicted traffic, predicted
weather, and predicted treatment vehicle operations, as well as incident data, pavement conditions and congestion modeling, output to a “511” information system currently in wide use for an improved 'safety ready’ output using the above routing algorithms that greatly improves public safety on roadways [0069]) 
(ii) said weight vector is derived using said plurality of input vectors and associated values of driver outcome, result or risk score at each point in time, and represents an overall effect of each said input vector on the output value, (filtering the integrated and modulated input data by applying weighting coefficients to account for noise in the input data and generate an ensemble of new roadway network traffic states representing a probability distribution of predicted future traffic states [claim 1])
(iii) the output value is predicted through a regression analysis of said value associated with said each input vector (regression analysis, interaction … indicative of … causality between explanatory variables [0055], see examples of input vector and output value, fitting the regression to the data via linear least squares [0056], regression analysis [claim 1, 10 and 19]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Calver in view of Petty to predict said value using a statistical model by applying regression analysis on a function comprising input vector, said output and associated weight vector for an accurate driver outcome prediction (Calver – usefulness and accuracy, safe driving [0005], vehicle analytics, accurate … for vehicle and driver behavior [0007])

As per claim 11, Calver discloses
teaches A method for predicting a value of an outcome associated with  a driver of a vehicle, (methods, generate … safety indices that … include a driver score [abs], driver, risk predictions [0025], predictive of risk [0027]) said method comprising the steps of:
	3 4(a) obtaining a plurality of input vectors for said vehicle 5at defined time intervals at a plurality of points in time, 6each input vector of said plurality of input vectors 7associated with each point in time of said plurality of 8points in time; (collect … time-series data [0027], collect data [0011, Fig. 1])
	9(b) capturing said value of said outcome corresponding to said 10each input vector at said each point in time for said 11driver of said vehicle, said each input vector comprising 12a plurality of sensor data and a plurality of database 13data; (sensor data collection [0027], database [0037, Fig. 1 107], data source [Fig. 7 790])
	14(c) performing said predicting by using a processor and a 15statistical model, (generating safety index, estimated location, an enhanced estimated location [0009], risk prediction [0025-0027], rating model, creates a model to quantify the risk [0033], in-house risk models [0035], risk models, predictive [0052], statistical classification techniques, Markov models [0082], predictive models [0089, 0093], risk index, collision index, likelihood of collision [0096])
and 26d) presenting results on a user interface corresponding to 27said value of said outcome.  (displaying scoring indices [0061], user interface, display, touch screen [0149, 0156], consequence of such execution, displayed [0152]).

Calver in view of Petty disclose the rest of claim limitations as shown in claim 1 above.

As per claims 2 and 12, Calver and Petty disclose claims 1 and 11 set forth above.
Calver discloses use of a microphone or camera (receipt of data over … a microphone jack [0149], cameras [0042, Fig. 1], camera image data [0042, Fig. 2], sensor data, camera [0046]).

As per claims 3 and 13, Calver and Petty disclose claims 1 and 11 set forth above.
Calver discloses sensor data contains  driver behavior data (driver appears to be tired based on sensor data [0138]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calver and Petty in view of Faller (US 20210133497 A1).
As per claim 4 and 14, Calver and Petty disclose claims 3 and 13 set forth above.
The set forth combined prior art is silent regarding utilizing cross-validation for a training of the model.

Faller discloses utilizing a cross-validation for training a model including statistics (statistical distribution of the user responses [0022], model training, train … models … for the purpose of performing cross-validation [0025], summary statistics, prediction, human driver [0047]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Faller to utilize a cross-validation for training said statistical model for an accurate driver outcome prediction.

As per claims 5 and 15, Calver and Petty disclose claims 3 and 13 set forth above.
Calver further discloses said value of said outcome represents a risk associated with said driver of said vehicle. (a safe driving score for risk management and risk analytics purposes, data sets from the same driver of different vehicles from which data is accessible produces a quantifiable index … to a single quantifiable, transparent and consistent score [0025], risk consistent with a driver’s abilities … and for a defined vehicle [0026])

As per claims 6 and 16, Calver and Petty disclose claims 3 and 13 set forth above.
Calver further discloses a risk scorecard for said driver of said vehicle is populated based on said value of said outcome. (driver score, three indices, driver ‘skill; safety, vehicle ‘performance’ risk and collision ‘frequency’ level, dynamically mining variables … to detect changes in driver behavior [0030], driver scoring, driver score, driver safety index, vehicle risk index, collision level index [0037], mining temporal patterns backward in time … related to … driver score, trip level mining … determine weights for indices …and scoring patterns [0092])

As per claims 7 and 17, Calver and Petty disclose claims 6 and 16 set forth above.
Calver discloses that an insurance rate for said driver of said vehicle is adjusted based on said risk scorecard. (driver score … for insurance rating [0030])

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calver and Petty in view of Goldman-Shenhar (US 10421459 B2), hereinafter ‘G-S’.
As per claim 8, Calver and Petty disclose claim 3 set forth above.
The set forth combined prior art is silent regarding a cruise control for said driver of said vehicle is regulated based on said risk level.
G-S discloses adjusting a cruise control for a driver of a vehicle based on said risk level (quantify a level of alert or threat by integrating driver context, driving context, alert-assessment scores, controlling or adjusting vehicle schemes … automatic-cruise-control settings [col 20 line 13-52])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of G-S to regulate a cruise control for said driver of said vehicle based on said risk level for an added safety protection for the driver of the vehicle. (Calver – to increase safety [abs]).

As per claim 18, Calver and Petty disclose claim 13 set forth above.
The set forth combined prior art is silent regarding regulating a feature of said vehicle based on said risk level.

G-S discloses adjusting a feature of a vehicle based on said risk level (quantify a level of alert or threat by integrating driver context, driving context, alert-assessment scores, controlling or adjusting vehicle schemes … automatic-cruise-control settings [col 20 line 13-52])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of G-S to regulate a feature of said vehicle based on said risk level for an added safety protection for the driver of the vehicle.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calver and Petty in view of Ryan (C. Ryan and et al, “Semiautonomous Vehicle Risk Analysis: A Telematics-Based Anomaly Detection Approach”, Risk Analysis, Vol. 39, No. 5, 2019, DOI: 10.1111/risa.13217).
As per claims 9 and 19, Calver and Petty disclose claims 3 and 13 set forth above.
The set forth combined prior art is silent regarding creating a location-based risk map for said driver of said vehicle based on said risk level.

Ryan maps a location-based risk map anomalies to geographical coordinates in a map a vehicle driven by a driver based on said risk level (assess vehicle risk exposures based on location, … map anomalies to … geographical coordinates, location-based risk assessment, both human and autonomous systems [pg. 1134 right col lower section, Fig. 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Ryan to create a location-based risk map for said driver of said vehicle based on said risk level for an added safety protection for the driver of the vehicle.

As per claim 10, Calver, Petty and Ryan disclose claim 9 set forth above.
Ryan further discloses one or more autopilot parameters for said driver of said vehicle are regulated based on said location-based risk map. (Location-based risk assessment facilitates the identification of high-risk areas pertaining to both human and autonomous systems, SAV ‘Semiautonomous Vehicle’, control is shared between human and artificial agent, [pg. 1133 right col lower section – pg. 1138 left col line 3, Fig. 5-7, Table III], location-based … anomalies, autonomous driving is activated, elimination of human error [pg. 1137 left col line 2 – 22, Fig. 7])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Ryan to regulate one or more autopilot parameters for said driver of said vehicle based on said location-based risk map for an added safety protection for the driver of the vehicle.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Calver and Petty in view of Chuan (CN 202041243 U).
As per claim 20, Calver and Petty disclose claim 13 above.
Calver discloses calculating fuel level (calculating a trip to trip standard deviation based on an individual driver's fuel economy information as driver behavior data [0098], vehicle safety index, quantity of fuel remaining [0107]), but is not explicit on said outcome represents a fuel consumption level associated with said  driver of said vehicle, i.e. predicting fuel consumption level.

Chuan discloses predicting fuel consumption level of a driver of a vehicle (predicting automobile fuel residual quantity [abs], driver, vehicle, consumption of the gasoline in fuel level [0002], driver, vehicle, guarantee a high prediction precision and reliability [0005]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Chuan to have said outcome represents a fuel consumption level associated with said  driver of said vehicle for an added safety protection for the driver of the vehicle.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 1, respectively, of US Patent No. 9,841,463 B2 (reference), hereinafter “Brown” in view of Calver.
As per claim 1, difference between current claim and the claim 9 of Brown is regarding “A system for predicting a value of an outcome associated with a driver of a vehicle, said system comprising: (b) at least one sensor that captures data associated with each input vector of said plurality of input vectors at each point in time for said vehicle, wherein each of said plurality of input vectors comprises a plurality of sensor data and a plurality of database data; (c) a processor that predicts said value; displays results corresponding to said value of said outcome”.

The difference is disclosed by Calver as shown in claim 1 above under 35 USC 103.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Brown in view of Calver to predict a value of an outcome associated with a driver of a vehicle using sensor and database information and a processor for an accurate driver outcome prediction.

As per claim 11, claim differs from claim1 of Brown is regarding “A method for predicting a value of an outcome associated with  a driver of a vehicle, said method comprising the steps of: (b) capturing said value of said outcome corresponding to said each input vector at said each point in time for said driver of said vehicle, said each input vector comprising a plurality of sensor data and a plurality of database data; (c) performing said predicting by using a processor; presenting results corresponding to said value of said outcome”.

The difference is disclosed by Calver as shown in claim 11 above under 35 USC 103.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Brown in view of Calver to predict a value of an outcome associated with a driver of a vehicle using sensor and database information and a processor for an accurate driver outcome prediction.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Monteil (US 20210107501 A1) discloses predicting physiological and behavioral states utilizing models representing relationships between driver health states and vehicle dynamics data, one or more computer processors capture one or more vehicle motion parameters [abs].
Mu (T. Mu and et el, “Heterogeneous Delay Embedding for Travel Time and Energy Cost Prediction Via Regression Analysis”, IEEE transactions on intelligent transportation systems, vol. 14, no. 1, March 2013) discloses travel time and energy cost prediction at any future departure time for a targeted road segment and vehicle [abs].
Storm (US 20160311423 A1) discloses a vehicle resource management system including programmable electronic controls and algorithm integrated into the vehicle configured to consume resources during operation such as electricity, fossil fuels, and the like.  [abs].
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865